Title: From Thomas Jefferson to James Monroe, 3 June 1802
From: Jefferson, Thomas
To: Monroe, James


            Dear SirWashington June 3. 1802.
            I observe that the resolution of the legislature of Virginia, of Jan. 23. in desiring us to look out for some proper place to which insurgent negroes may be sent, expresses a preference of the continent of Africa, or some of the Spanish or Portuguese settlements in S. America: in which preference, & especially as to the former I entirely concur. on looking towards Africa for our object, the British establishment at Sierra Leone at once presents itself. you know that that establishment was undertaken by a private company, & was first suggested by the suffering state of the blacks who were carried over to England during the revolutionary war, and who were perishing with want & misery in the streets of London. a number of benevolent persons subscribed for the establishment of a company who might carry these people to the coast of Africa, & there employ them usefully for themselves, and indemnify the company by commercial operations: Sierra Leone was fixed on as the place; the blacks then in England were carried thither, and a vessel or vessels sent to Nova Scotia which carried to the same place the blacks who had gone to that country. the settlement is consequently composed of negroes, formerly inhabitants of the Southern states of our union. having asked a conversation on this subject with mr Thornton, the British Chargé des affaires here, he informs me the establishment is prosperous, and he thinks there will be no objection on the part of the company to recieve blacks from us, not of the character of common felons, but guilty of insurgency only, provided they are sent as free persons, the principles of their institution admitting no slavery among them. I propose therefore, if it meets your approbation, to write to mr King our minister in London to propose this matter to the Sierra Leone company who are resident in London; and if leave can be obtained to send black insurgents there, to enquire further whether the regulations of the place would permit us to carry or take there any mercantile objects which, by affording some commercial profit might defray the expences of the transportation. as soon as I can be favoured with your sentiments on this proposition & your approbation of it, I will write to mr King that we may have the matter finally arranged. should any mercantile operation be permitted to be combined with the transportation of these persons, so as to lessen or to pay the expence, it might then become eligible to make that the asylum for the other description also, to wit the freed negroes and persons of colour. if not permitted, so distant a colonisation of them would perhaps be thought too expensive. but while we are ascertaining this point we may be making enquiry what other suitable places may be found in the West Indies, or the Southern continent of America, so as to have some other resource provided, if the one most desireable should be unattainable. in looking out for another place we should prefer placing them with whatsoever power is least likely to become an enemy, and to use the knolege of these exiles in predatory expeditions against us. Portugal, and Holland would be of this character. but I wish to have your sentiments on both branches of the subject before I commit it by any actual step. Accept assurances of my affectionate and high esteem & respect.
            Th: Jefferson
          